TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00322-CV



                           In re The Oaklands Owners Association, Inc.


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


              Based on the record before us, the petition for writ of mandamus is denied. See

Tex. R. App. P. 52.8(a).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: July 17, 2015